DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “(b) reacting the silicon film obtained from step (a) with a mixture of hydrogen, oxygen, and an inert gas which are activated through RF or ICP”. There is no support in the Specification that this general “reacting of the silicon film” occurs after “(a)” as required by claim 1. Examiner notes claim 5 teaches in ‘step (a) the base body is rotated at constant speed to a sputter source for depositing the silicon film, and in step (b) rotating to a reaction source area for reacting the silicon film to form the oxygen-containing hydrogenated silicon film’. 
Claim 5 has been amended to require “starting power of a sputter source for deposition, when a vacuum degree inside the film coating chamber is higher than 10-3 Pa”. There is no support in the Specification that power is started or is applied to the sputter source when the coating chamber is higher than 10-3 Pa.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “to form a silicon film, by target sputtering of magnetron Si”. It is unclear as to whether the claim is intending to require ‘a target of Si is magnetron sputtering’, or ‘a magnetron comprising Si is used to sputter a target’.
Claim 1 has been amended to require “(b) reacting the silicon film obtained from step (a) with a mixture of hydrogen, oxygen, and an inert gas which are activated through RF or ICP to form plasmas, to form an oxygen-containing hydrogenated silicon film”. It is unclear as to whether “the plasmas” are reacting with the silicon film to form “an oxygen-containing hydrogenated silicon film” or another unrecited mechanism.
Claim 1 requires using active oxygen and hydrogen, and dependent claim 9 requires a hydrogen, nitrogen, and argon, rendering the claims unclear as to which types of gases are intended to be used.
Claims 4-5 and 10 each have been amended requires either a sputter source, a Si target, RF, or ICP to have ‘rated power’ at a particular percentage. It is unclear as to how the term ‘rated’ further defines the ‘power’, in addition to what base value or base range each instance of ‘rated power’ percentage is being compared with.
Claim 5 (dependent on amended claim 3) requires “means of the MF magnetron Si target sputtering”, rendering the claim unclear as to whether additional structure and/or functional language is intending to be incorporated by this “means” language into “a MF magnetron Si target sputtering” as required by amended claim 3 or not.
Claim 5 (dependent on claim 1) requires in step (a) “forming a silicon film”. It is unclear as to whether the “silicon film” is intended to refer back to the “silicon film” in claim 1, or to a distinct “silicon film”.
Claim 5 (dependent on claim 1) requires in step (b) “introducing hydrogen, oxygen, and argon to form plasmas”. It is unclear as to whether the “hydrogen, oxygen, and argon” and “plasmas” is intended to refer back to the “mixture of hydrogen, oxygen, and an inert gas” and “plasmas” in claim 1, or to a distinct “mixture hydrogen, oxygen, and argon” and “plasmas”. Claim 9 (dependent on claims 1 and 5) is similarly rejected for requiring a similar limitation of “hydrogen, oxygen, and argon are respectively introduced”.
Claim 12 (dependent on claim 11) requires “annealing the oxygen-containing hydrogenated silicon film in an annealing furnace”. It is unclear as to whether this “annealing” and “annealing furnace” is intended to refer back to the “annealing” and “annealing furnace” in claim 11, or to a distinct “annealing” and “annealing furnace”.
Claim 12 has been amended to require ‘cooling to an ambient temperature’, rendering the claim unclear as to what temperature value or range is intended to be encompassed by “ambient”, since ambient can vary depending on desired pressure, temperature, location, and/or surroundings.
Claim 17 recites the limitation "the magnetron Si target sputtering".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244) in view of Kashiwagi et al (US Patent No. 6,239,044).
With respect to claim 1, Ockenfuss discloses a method for an optical film of silicon dioxide (SiO2) (abstract; para 0011 and 0035-0036), wherein fig. 2 teaches the method comprises steps of: (a) [206] magnetron sputtering a Si target [110] to deposit/adhere silicon atoms onto a substrate (i.e. base body) [102] to form a layer or film of Si atoms (i.e. Si film) (para 0004, 0035, and 0045), and then (b) [208] forming the SiO2 (i.e. oxygen-containing Si film) by adding an oxidation catalyst via plasma-activation source [120] with a mixture hydrogen and oxygen (i.e. of water vapor) and argon to form an environment containing ionized argon, active oxygen (O+ and/or O-), and active hydrogen (H+ and/or HO-) (e.g. plasmas) that react and/or recombine with the Si film on the substrate [102] (para 0016, 0037, and 0043-0044), thereby forming a hydrogenated-SiO2 film, which is considered to have a relative high-refractive index. and (b) [208] to activate the water vapor and argon (i.e. mixed gas) via the plasma-activation source [120] to form plasmas which then react and/or recombine with the Si film to form the hydrogenated-SiO2 film (para 0016, 0037, and 0043-0044),
However Ockenfuss is limited in that while the oxidation catalysts of water vapor is used, flow rates of oxygen and hydrogen for forming the water vapor are not specifically suggested.
Kashiwagi teaches a method of forming a silicon oxide film by an oxidation catalyst of water vapor formed by mixed gases of active oxygen and active hydrogen (abstract; col. 17, lines 61-67; col. 18, lines 1-8; col. 29, lines 7-22), wherein activating to from the active oxygen and active hydrogen is by a microwave (col. 29, lines 41-67; col. 30, lines 1-43), wherein the water vapor is formed by using flow rates of 10 sccm of hydrogen gas and 10 sccm of oxygen gas (col. 19, lines 56-67), resulting in 50% active oxygen and 50% active hydrogen present for the water vapor. Since Kashiwagi teaches using microwaves (particularly at a frequency of 2.45 GHz  at col. 30, lines 8-16) for the activating, the microwave frequency range is known to be 300 MHz to 300 GHz (see Reference U in attached PTO-896 form), and the radio frequency (RF) range is known to be 20 kHz to about 300 GHz (see Reference V in attached PTO-896 form), the activating (via the microwave generator) is considered to be activating through radio frequency (RF).
It would have been obvious to one of ordinary skill in the art to use 50% each of active oxygen and active hydrogen as taught by Kashiwagi to form the water vapor of Ockenfuss since Ockenfuss fails to specify a particular method of forming the water vapor, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kashiwagi has shown forming a silicon oxide film using an oxidation catalyst of water vapor formed by a 50:50 mixture of oxygen and hydrogen gases.
With respect to claim 2, the combination of references Ockenfuss and Kashiwagi has Ockenfuss teaching using active oxygen and hydrogen in the water vapor (para 0043-0044), and Kashiwagi teaching to use 50:50 hydrogen and oxygen gases to form the water vapor (col. 19, lines 56-67), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
With respect to claims 3 and 17, modified Ockenfuss further discloses the method comprises: (a) [206] comprises the magnetron Si target sputtering to be AC (i.e. medium-frequency or MF) magnetron Si target sputtering the Si film onto the base body [102] in a presence of argon (i.e. inert) gas (para 0035 and 0037).
With respect to claim 4, modified Ockenfuss teaches respective powers applied to the Si target [110] and the plasma-activation source [120] (para 0034-0035, 0037, and 0043). Although Ockenfuss does not specify particular powers to the Si target [110] and the plasma-activation source [120], it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B).
With respect to claims 5 and 7, modified Ockenfuss further discloses in fig. 5 the method comprises placing the base body [102] (which is considered to be a ‘cleaned’ base body since a ‘dirty’ base body would contaminate the Si film) on a rotation mechanism (i.e. turn plate or rotating stand) and having a film coating face facing a target material [510] capable of rotating at a constant speed to allow plural substrate [102] to be coated evenly in a film chamber of a vacuum sputtering reaction film coating machine, and starting when the film chamber has been pumped down to vacuum by applying a power to the Si target [110] (or [510) and introducing argon gas to deposit the Si film onto the base body [102], and rotating to a reaction area (represented by anode [108] that acts as the plasma-activation source by introducing hydrogen, oxygen, and argon to form plasmas which react and/or recombine with the Si film to form the hydrogenated-SiO2 film (fig. 2; para 0035-0045), wherein the amount of active oxygen for forming the water vapor is 50% and the activating of the oxygen via a RF plasma activation source is discussed above for claim 1.
With respect to claim 8, modified Ockenfuss further depicts in fig. 5 the film coating chamber divided into separate areas of the sputter source [510] and reaction source [108], with Ockenfuss also referencing to US Patent No 4,851,095 at para 0007 that shields or baffles are known to be used to separate chambers such that the sputter source is a first film chamber and the reaction source is in a second film chamber.
With respect to claim 9, the combination of references Ockenfuss and Kashiwagi has Ockenfuss further teaching a reservoir (i.e. mixing chamber) for gases hydrogen, argon, and argon to be pre-mixed prior to being introduced into the film coating chamber (para 0045).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244) and Kashiwagi et al (US Patent No. 6,239,044) as applied to claim 5 above, and further in view of Nobutani et al (US Patent No. 4,964,962).
With respect to claim 10, the combination of references Ockenfuss and Kashiwagi is cited as discussed for claim 5. However Ockenfuss is limited in that pre-cleaning the base body (i.e. substrate) prior to sputter depositing is not suggested.
Nobutani teaches in fig. 7 a method of ion irradiation an inorganic substrate prior to sputter depositing (col. 3, lines 4-10 and 56-68; col. 4, lines 1-15), wherein the Table teaches in Examples 1-21 that the ion irradiation and sputter deposition is in the same chamber, the ion irradiation uses a step of heating the inorganic substrate between 150-250oC, introduces argon to bombard and clean the inorganic substrate for 2-5 mins at a rated power of 75% (150W / 200W maximum), and then vacuuming the film chamber to a pressure higher than 10-3 Pa. Nobutani cites the advantage of the ion irradiation as driving away any foreign matter adhering to a surface of the inorganic substrate and any contamination of the surface is eliminated (col. 3, lines 56-68).
It would have been obvious to one of ordinary skill in the art to incorporate the ion irradiation as taught by Nobutani prior to sputter depositing of the combination of references to gain the advantage of having surfaces of the substrate (i.e. base body) being eliminated of contamination.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244) and Kashiwagi et al (US Patent No. 6,239,044) as applied to claim 5 above, and further in view of Tarafdar et al (US Patent No. 7,148,155).
With respect to claims 11 and 12, the combination of references Ockenfuss and Kashiwagi is cited as discussed for claim 5. However Ockenfuss is limited in that annealing after (b) of forming the hydrogenated-SiO2 film is not suggested.
Tarafdar teaches a method of sequential deposition and anneal densification of a silicon dioxide-based layer or film to remove water and fully densify (abstract), the method comprising either using an in-situ deposition chamber or a separate chamber (i.e. anneal furnace) for annealing (col. 5, lines 42-49), wherein the annealing is low temperature at 250oC for 20 mins or greater (col. 8, lines 56-67; col. 9, lines 1-12 and 58-67; col. 10, lines 1-12). Although Tarafdar does not specify a particular heating velocity and cooling velocity at ambient after the annealing, it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05, Section II, Part B).
It would have been obvious to one of ordinary skill in the art to incorporate the annealing of the silicon dioxide-based film as taught by Tarafdar for the hydrogenated-SiO2 film of the combination of references to gain the advantages of removing excess water and fully densifying the hydrogenated-SiO2 film.

Response to Arguments
Applicant’s Remarks on p. 8-15 filed 9/16/2021 are addressed below.

112 Rejections
Claims 4 and 11 have each been amended to recite ‘”step (a)” and/or “step (b)” as recited previously in claim 1; these previous 2nd paragraph rejections are withdrawn.
Claims 4-5 and 10 have been amended to each require a ‘rated power’; these previous 1st paragraph rejections are withdrawn.
Claims 3 and 17 have been amended to require “performed under an inert gas” instead of “performed in the presence of an inert gas”; these previous 2nd paragraph rejections are withdrawn.
On p. 8 and 9, Applicant argues that the ”rated power” is definite for each of claims 4-5 and 10 since “rated power” “refers to the power when the electrical appliance is working normally, that is power under the rated voltage, as know to ordinary skill in the art”.
The Examiner respectfully disagrees as condition(s) and/or parameters for when the “electrical appliance is working normally” are unknown from both the claims and Specification, as is any voltage or “rated voltage” being used by this “electrical appliance”, thus one of ordinary skill would not readily know or understand what the “rated power” percentage is, nor how to calculate. These previous 2nd paragraph rejections are maintained.
Claim 5 has been amended to require “starting power of a sputter source for deposition, when a vacuum degree inside the film coating chamber is higher than 10-3 Pa”; this previous 2nd paragraph rejection is withdrawn.
Claims 11 and 12 have been amended by deleting “the nitrogen-containing hydrogenated silicon film”; these previous 2nd paragraph rejections are withdrawn.

102 & 103 Rejections
On p. 10-12, Applicant argues that Ockenfuss and Kashiwagi do not teach “step (b)”.
The Examiner respectfully disagrees. Ockenfuss teaches that gases of oxygen, hydrogen, and argon (i.e. inert gas) are introduced into a chamber shown in figs. 1 and 5 (para 0016, 0037, and 0043-0044; claim 1), wherein the plasma-activation source [120] activates a mixture hydrogen and oxygen (i.e. of water vapor) to form plasmas of active oxygen (O+ and/or O-) and active hydrogen (H+ and/or HO-), and since argon gas is present in the chamber, some portion of this argon is also activated or ionized via the plasma-activation source [120], thus the plasma-activation source [120] forms plasmas of a mixture of oxygen, hydrogen, and argon that react and/or recombine with the Si film on the substrate [102]; Kashiwagi is cited for teaching that the plasma-activation source [120] of Ockenfuss should be a microwave (i.e. RF) generator (col. 30, lines 8-16) to activate gases of oxygen and hydrogen and to use particular flow rates of 10 sccms for each of oxygen and hydrogen (col. 19, lines 56-67) (and thus volume%) of 50:50 for oxygen and hydrogen to predictably achieve forming a silicon oxide film using an oxidation catalyst of water vapor. Thus the combination of Ockenfuss and Kashiwagi teach “step (b)” as required by claim 1.
On p. 12, Applicant argues that the combination of Ockenfuss and Kashiwagi do not teach “reacting the silicon film obtained from step (a) with a mixture of hydrogen, oxygen, and inert gas” as required by claim 1.
The Examiner respectfully disagrees as at least para 0035 of Ockenfuss teaches that the silicon film is sputter deposited (e.g. claimed step (a)), and then oxidized via oxidation catalyst from the plasma-activation source [120] (e.g. claimed step (b)), with the plasma-activation source [120] activating a mixture of oxygen, hydrogen, and argon as discussed above in paragraph #20.
Applicant’s arguments on p. 13-15 regarding criticality for a particular “high refractive index 1.46-3.7” resulting from “the amount of the active oxygen is 4-70%” is noted, however is not commensurate in scope to claim 1, since claim 1 does not recite any particular “high refractive index”. In addition, para 0201 of Applicant’s published Specification (US 2019/0352222) teaches “the method of the present disclosure (the oxygen accounting for 4-99% of a hydrogen-oxygen mixed gas) has a refractive index of 1.46-3.7 under 940 nm” (emphasis added), which is not presently required by claim 1 (but to which this ‘oxygen being 4-99%’ is taught by the combination of references Ockenfuss and Kashiwagi as discussed above in paragraph #20). Furthermore para 0141 of Applicant’s published Specification teaches that “a film of 800-1100 nm with a refractive index gradually ranging 1.46~3.7” is formed by “plasmas consisting of hydrogen-oxygen-argon” (emphasis added) by ‘rotating a substrate through a sputter source to deposit a thin layer of silicon, and then rotates to the reactive source to be formed into an optical film with desired properties by the plasmas (none of which is presently required by claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794